DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal
In view of the Appeal Brief filed on February 28, 2022, and corrected on March 25, 2022, PROSECUTION IS HEREBY REOPENED. 
With respect to the 103 rejections, Appellant argues, at least on page 26 of the Appeal Brief, that “Joshua fails to disclose receiving a diagnostic signal and a verification signal for the same time period.” The examiner respectfully notes that, after reviewing the specification more closely to determine the broadest reasonable interpretation of “time period,” it seems that “time period” as described is not limited to the meaning of “at the same instant in time” but can encompass “over the same period of time” such as in [0027] (e.g., hourly/daily) or in [0051] (e.g., daily, weekly, monthly). Thus, Joshua in [0092] and [0134] discusses grouping data by time period, that  reasonably read on the broadest reasonable interpretation of the “for a time period” element.
With respect to the 112(a) and 112(b) rejections, the rejections are withdrawn based on Appellant’s amendment filed on February 25, 2022 and Appellant’s arguments in the Appeal Brief. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        

Status of the Claims
The examined claims are the claims filed on February 25, 2022, which were entered by the Advisory Action issued on March 7, 2022. Claims 1-17 and 19-20 are currently pending, from which claims 9-16 have been withdrawn by Appellant’s election. Claim 18 has been cancelled by Appellant. Claims 1-8, 17 and 19-20 are fully examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-8, 17, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Joshua et al. (US Patent Publication No. 2014/0279707), in view of Gelbart et al. (US Patent Publication No. 2017/0039784).
With respect to claims 1 and 17, Joshua et al. teach:
receiving a diagnostic signal from an onboard diagnostics module of a vehicle for a time period; (onboard devices (i.e., onboard diagnostics module) collect real-time data (i.e., diagnostic signal) [0056]-[0061], data is grouped for a specific time period [0092], [0134])
receiving the verification signal from the one or more auxiliary sensors for the time period; (gathering vehicle telemetry data (e.g., verification signal) from a vehicle sensor device (i.e., auxiliary sensors) located in a vehicle … collecting additional vehicle telemetry data from the vehicle sensor located in the vehicle [0017]; the telemetry data for determining compliance is collected from at least one device [that] receives the data used to determine compliance from one or more sensors located in the vehicle [0024] [0056], [0065], [0074], [0085], [0165], and the data is grouped for a specific time period [0092], [0134]) 
comparing the diagnostic signal with the verification signal; (determining compliance based on recommendation data derived from the diagnostics signals collected from the onboard device and the additional telemetry data collected from vehicle sensors  [0065], [0074], [0085], Claim 25)
identifying a difference between the diagnostic signal and the verification signal; (determining compliance based on the collected telemetry data and additional telemetry data [0056], [0065], [0068]-[0069], [0074], [0079]-[0080], [0085], Claim 25)
comparing the difference between the diagnostic signal and the verification signal with the threshold; (compliance metrics [0056], [0064], Claim 7)
transmitting a driving behavior communication with the network interface hardware to the remote server… (FIG. 3, Central server 16 is operable to receive input data relating to vehicles and surrounding environment from multiple data sources [0078], [0133]-[0135], [0151])
Moreover, with respect to claim 1, Joshua et al. teach:
one or more processors communicatively coupled to an onboard diagnostics module of a vehicle; ([0052], [0055]-[0061])
network interface hardware communicatively coupled to the one or more processors and configured to communicate with a remote server; ([0077]-[0079])
one or more auxiliary sensors communicatively coupled to the one or more processors for outputting a verification signal, indicative of a driving behavior of the vehicle; ([0085], element 46 compliance module)
one or more memory modules communicatively coupled to the one or more processors hat store a threshold, a time period, and store logic that, when executed by the one or more processors… ([0056], [0077]-[0079], [0085], [0134])
In addition, with respect to claim 17, Joshua et al. teach:
transmitting service request with the authentication and verification modules to at least one of a driver and the vehicle when the diagnostic signal and the verification are outside of the threshold from one another. (non-compliance behavior, [0056], [0068], [0070]-[0071], [0074], [0085], [0098]) 
Joshua et al. do not explicitly teach:
cross-validating the diagnostic signal with the verification signal by…
transmitting with the network interface hardware a driving behavior communication to the remote server when the verification signal and the diagnostic signal are within the threshold from one another.
However, Gelbart et al. teach:
transmitting with the network interface hardware a driving behavior communication to the remote server when the verification signal and the diagnostic signal are within the threshold from one another. ([0038], [0064])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the diagnostic device, as taught by Gelbart et al., into the vehicle data analysis system of Joshua et al., in order to transmit vehicle telemetric data to a server when a threshold is violated. (Gelbart et al., Abstract, [0023]).
Joshua et al. and Gelbart et al. do not explicitly teach:
cross-validating the diagnostic signal with the verification signal by…
However, the new language merely associates a title “cross-validating” to previously recited actions “comparing…identifying…comparing…” While the references do not use the term “cross-validating,” they teach “cross-validating” as claimed by virtue of teaching the sub-steps that comprise the step of “cross-validating.” In other words, “cross-validating” is not a separate step, but is a label for the group of “comparing,” “identifying,” and “comparing.
With respect to claim 2, Joshua et al. and Gelbart et al. teach the limitations of claim 1.
Moreover, Joshua et al. teach:
a mobile device housing at least one of the one or more processors, the network interface hardware, the one or more auxiliary sensors, and the one or more memory modules. ([0059]-[0060], [0066])
With respect to claim 3, Joshua et al. and Gelbart et al. teach the limitations of claim 1.
Moreover, Joshua et al. teach:
wherein the diagnostic signal and the verification signal are each indicative of at least one of fuel consumption and carbon emissions. ([0074])
With respect to claim 4, Joshua et al. and Gelbart et al. teach the limitations of claim 1.
Moreover, Joshua et al. teach:
transmitting a service request to at least one of a driver and the vehicle when the diagnostic signal and the verification are outside of the predetermined threshold from one another. (non-compliance behavior, [0056], [0068], [0070]-[0071], [0074], [0085], [0098]) 
With respect to claim 6, Joshua et al. and Gelbart et al. teach the limitations of claim 1.
Moreover, Joshua et al. teach:
wherein the one or more auxiliary sensors include at least one of a speed sensor, an acceleration sensor, and an altitude sensor. ([0102]-[0116], [0130])
With respect to claim 7, Joshua et al. and Gelbart et al. teach the limitations of claim 1.
Moreover, Joshua et al. teach:
receiving vehicle specifications from at least one of the onboard diagnostics module and one or more user input devices. ([0080], [0082], [0095], [0148])
With respect to claims 8 and 20, Joshua et al. and Gelbart et al. teach the limitations of claims 1 and 17.
Moreover, Joshua et al. teach:
calculating a credit, with the authentication and verification module, based on one of the diagnostic signal and the verification signal when the verification signal and the diagnostic signal are within the predetermined threshold from one another, wherein the driving behavior communication includes the credit. (Environmental score, [0074])

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joshua et al. and Gelbart et al., in view of Maeda et al. (US Patent Publication No. 2002/0183905)
With respect to claims 5 and 19, Joshua et al. and Gelbart et al. teach the limitations of claims 1 and 17.
Joshua et al. and Gelbart et al. do not explicitly teach:
applying one of a digital signature to the driving behavior communication and an encryption to the driving behavior communication prior to transmitting the driving behavior communication to the remote server to indicate that the driving behavior communication has not been tampered with.
However, Maeda et al. teach:
applying one of a digital signature to the driving behavior communication and an encryption to the driving behavior communication prior to transmitting the driving behavior communication to the remote server to indicate that the driving behavior communication has not been tampered with. ([0068]-[0072], Claim 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle data encryption, as taught by Maeda et al., into the vehicle data analysis system of Joshua et al. and Gelbart et al., in order to provide data security. (Joshua et al., Abstract, [0058]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goren et al. (US 2016/0150070), Beerle et al. (US 2014/0052605), Pal et al. (US 2017/0053461)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685